OPTIMUM HEALTH CARE, LTD., Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentOptimum Health Care, Ltd. v. Comm'rDocket No. 3128-06United States Tax Court2009 U.S. Tax Ct. LEXIS 48; January 7, 2009, Decided2009 U.S. Tax Ct. LEXIS 48">*48 For Petitioner: Joe Alfred, Izen, Jr., Bellaire, TX.For Respondent: Steven Wendell Labounty, St. Louis, MO.John O. Colvin, Chief Judge.John O. ColvinORDER OF DISMISSAL FOR LACK OF JURISDICTIONOn October 15, 2008, respondent filed in the above-captioned case a Motion To Dismiss for Lack of Jurisdiction, on the ground that the petition was not executed or filed by petitioner or on petitioner's behalf by a party with proper authorization and capacity pursuant to the Tax Court Rules of Practice and Procedure. Petitioner on November 19, 2008, filed a Motion for Enlargement of Time, to December 15, 2008, within which to respond to the motion to dismiss. Although the Court granted petitioner's motion, petitioner to date has failed to file to any such response.Accordingly, and upon due consideration, it isORDERED that respondent's Motion To Dismiss for Lack of Jurisdiction is granted, and this case is dismissed for lack of jurisdiction./s/ John O. ColvinChief JudgeENTERED: JAN - 7 2009